Exhibit 10.1

 

Placer Sierra Bancshares

2005 Executive Incentive Bonus Plan

 

PURPOSE

 

Placer Sierra Bancshares is the sponsor of this incentive plan (the “Plan”).
Placer Sierra Bancshares and its subsidiaries (the “Company”) have designed the
Plan to focus Placer Sierra Bancshares executives on achieving the annual
business plan in 2005. The Plan provides aggressive award opportunities and is
intended to provide significant rewards to Placer Sierra Bancshares’ executive
team for exceptional corporate performance.

 

APPROVAL AND ADMINISTRATION

 

The Plan has been approved for 2005 by the Compensation Committee of the Board
of Directors and will be administered by the Incentive Plan Committee (the “IP
Committee”) which is comprised of Placer Sierra Bancshares’ CEO and executives
reporting directly to the CEO. The IP Committee will recommend Plan
Participants; Plan Performance Measures; Performance Measure Weights;
Achievement Levels and corresponding Award Opportunities; and the Financial
Threshold (each as defined herein) to the Compensation Committee of the Board of
Directors for their approval as early in the Plan Year as possible. At the end
of the Plan Year, the IP Committee will review achievements against Performance
Measures and recommend Awards (as defined herein) to the Compensation Committee
of the Board of Directors for their approval. Neither the CEO nor the CFO shall
participate in the Placer Sierra Bancshares Executive Incentive Bonus Plan.

 

Interpretation and application of the Plan to a particular circumstance will be
made by the Compensation Committee of the Board of Directors at its sole
discretion. Subject to any authority granted to the full Board of Directors or a
committee of the independent directors thereof, the Compensation Committee of
the Board of Directors has the sole and absolute power and authority to make all
factual determinations, construe and interpret terms and make eligibility and
Award determinations in accordance with its interpretation of the Plan.

 

PLAN YEAR

 

The Plan is an annual plan adopted for the 2005 calendar year.



--------------------------------------------------------------------------------

ELIGIBILITY

 

Executive Vice Presidents and Senior Vice Presidents are eligible for
participation in the Plan. The IP Committee will review those eligible and
recommend Participants to the Board of Directors for their approval. The IP
Committee may recommend other executives for participation in the Plan on an
exception basis for approval by the Compensation Committee of the Board of
Directors.

 

PARTICIPANT

 

An individual who has been selected for participation in the Plan by the IP
Committee and approved by the Compensation Committee of the Board of Directors
is a Participant.

 

PERFORMANCE MEASURES

 

With respect to Senior Vice President and Other Key Executives included under
the Plan, the IP Committee may select one to two Performance Measures for the
Plan for approval by the Compensation Committee of the Board of Directors. All
Performance Measures will be key indicators of financial performance. Each
Performance Measure will operate independently i.e. it is possible for one
Performance Measure to generate an award and not the other; likewise, it is
possible for one Performance Measure to be achieved at a higher level than the
other. Performance Measures will be individually weighted i.e. one Performance
Measure may be counted more heavily in calculating Awards than the other.
Weights for each Performance Measure will be established at the beginning of the
Plan Year by the IP Committee for approval by the Compensation Committee of the
Board of Directors. Achievement Levels will be established for each Performance
Measure along with corresponding Award Opportunities.

 

For 2005, the IP Committee has selected Total GAAP Earnings as the sole
Performance Measure for Executive Vice Presidents.

 

ACHIEVEMENT LEVELS AND AWARD OPPORTUNITIES

 

Achievement Levels and Award Opportunities for 2005 have been approved and are
expressed as a percentage of base salary. This assumes that Total GAAP Earnings
is achieved at various percentages of the established Placer Sierra Bancshares
Plan for 2005 and illustrates the maximum Award Opportunity at each specified
Achievement Level. Mathematical interpolation will be used to calculate Awards
for achievement between the levels established below.



--------------------------------------------------------------------------------

Achievement of Total GAAP Earnings Target

 

Overall Performance

Measure: Total GAAP Earnings Target $ 25,900,000

Achievement Level (% of Plan-Exhibit A)

 

     96.8%


--------------------------------------------------------------------------------

  100%


--------------------------------------------------------------------------------

  Over 100%


--------------------------------------------------------------------------------

Award Opportunities

            

COO Placer Sierra

Bancshares

   0% of Base
$   60% of Base
$   CEO/Board
Discretion

Executive Vice

Presidents

   0% of Base
$   45% of Base
$   CEO/Board
Discretion

Senior Vice

Presidents

   0% of Base
$   35% of Base
$   CEO/Board
Discretion

 

AWARDS

 

Awards under the Plan for Performance Measures will be determined by the IP
Committee based upon achievement of Performance Measures and will be submitted
to the Compensation Committee of the Board of Directors for approval.

 

For purposes of the Plan, salary means annual base salary in effect at the end
of the performance year. Awards will be made through the payroll system, minus
legally required and authorized deductions. Awards under the Plan will be
considered eligible compensation or not as defined by each specific employee
benefit plan for purposes of employee benefit calculations.

 

Awards for individuals who are Participants for less than a full Plan Year will
be prorated using Participant’s actual base salary paid during the time of
participation in the Plan. Awards for Participants who leave First Community
Bancorp during a Plan Year due to retirement, total and permanent disability or
death will be prorated using the same method.

 

To be eligible to receive an Award under the Plan, a Participant must have a
performance descriptor of “Achieves Expectations” or better for 2003. The Senior
Management Incentive Compensation Plan is attached hereto as Exhibit B



--------------------------------------------------------------------------------

ADJUSTMENTS

 

Performance Measures, Achievement Levels and Award Opportunities may be adjusted
during the Plan Year only upon approval by the Compensation Committee of the
Board of Directors as it deems appropriate. It is anticipated that such
adjustments will be made infrequently and only in the most extraordinary
circumstances.

 

Because the Plan has aggressive Award Opportunities intended for use with below
market base salaries, some adjustments may need to be made to Awards if some
Participant base salaries are currently above market. In such cases, the IP
Committee may reduce an Award as it deems appropriate to achieve a reasonable
level of total compensation for each participant. All adjustments are subject to
approval of the Compensation Committee of the Board of Directors.

 

PAYMENT OF AWARDS

 

Awards will be paid as soon as administratively feasible after review of
performance against targets and approval by the IP Committee and the
Compensation Committee of the Board of Directors. To be eligible for Award
payment, a Participant must have been an employee of the Company for at least
three months and be an employee of the Company on the date that Awards are paid
or have left the Company during the Performance Period due to retirement, total
and permanent disability or death.

 

Participants otherwise eligible to receive an Award and who were assigned to
different parts of the organization during the Performance Period will have
their Award calculated based upon the part of the organization they are in at
the end of the Performance Period and the Performance targets achieved by that
group for the Performance Period.

 

For purposes of the Plan, salary means annual base salary in effect at the end
of the performance year. Awards will be made through the payroll system, minus
legally required and authorized deductions. Awards under the Plan will be
considered eligible compensation or not as defined by each specific employee
benefit plan for purposes of employee benefit calculations.

 

NO RIGHT OF ASSIGNMENT

 

No right or interest of any Participant in the Plan is assignable or
transferable. In the event of a Participant’s death, payment of any earned but
unpaid Awards will be made to the Participant’s legal successor, if not
prohibited by law.



--------------------------------------------------------------------------------

NO RIGHT OF EMPLOYMENT

 

The Plan does not give any employee any right to continue in the employment of
the Company and does not constitute any contract or agreement of employment or
interfere in any way with the right the organization has to terminate such
person’s employment. The Company is an “at will” employer and as such, can
terminate an employment relationship between itself and any of its employees at
will, with or without cause, and with or without notice.

 

AMENDMENT OR TERMINATION OF THE PLAN

 

Placer Sierra Bancshares reserves the right to change, amend, modify, suspend,
continue or terminate all or any part of the Plan either in an individual case
or in general, at any time without notice.



--------------------------------------------------------------------------------

EXHIBIT A

Executive Compensation Schedule

 

Budget Objective:

   $25,900,000 / 15,200,000 fully diluted shares = $1.65 per share

Total Incentive Compensation:

(After-Tax)

   $548,000

 

Earnings w/o Incentives

   $ 25,080    $ 25,200     $ 25,300     $ 25,400     $ 25,500     $ 25,600    
$ 25,700     $ 25,800     $ 25,900  

Incentive Payments (After Tax)

   $ 0    $ 120     $ 220     $ 320     $ 420     $ 520     $ 620     $ 720    
$ 820  

% of Incentive Payment

            (14.6 )%     (26.8 )%     (39.0 )%     (51.2 )%     (63.4 )%    
(75.6 )%     (87.8 )%     (100.0 )%

Incentive Savings

   $ 820    $ 700     $ 600     $ 500     $ 400     $ 300     $ 200     $ 100  
    -0-  

Total Net Income

   $ 25,080    $ 25,080     $ 25,080     $ 25,080     $ 25,080     $ 25,080    
$ 25,080     $ 25,080     $ 25,080  